Citation Nr: 1330584	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-07 962	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant had active service from October 1966 to October 1967.

This matter is on appeal from the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

On August 1, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his attorney, that a withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his attorney, has withdrawn the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. HOWELL 
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


